Citation Nr: 1132001	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1952 to June 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues of entitlement to service connection for bilateral hearing loss and arthritis.

A review of the Veteran's claims file suggests that Social Security Administration (SSA) records may be outstanding that need to be obtained.  Specifically, a March 1980 VA Form 21-6897 (Statement of Income and Net Worth-Disability) indicates that the Veteran was, at least at that time, in receipt of Social Security Administration (SSA) disability benefits.  There is no indication as to why the Veteran was receiving SSA benefits, or what disability formed the basis of such an award; and it is therefore unclear whether these records are relevant.  Nevertheless, in such a situation, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to acquire a copy of the decision granting such SSA benefits and the supporting medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992).  Thus, because VA is on notice of the existence of potentially relevant SSA records, VA has an obligation to attempt to obtain these records before deciding the appeal.  See 38 C.F.R. § 3.159(c)(2) and (3) (2009); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's Social Security Administration records, including all medical records which formed the basis of any decision rendered by that agency.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



